Exhibit 10.18

 

VDFOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of November 27, 2019 among AMVAC CHEMICAL
CORPORATION, a California corporation (the "Company"), AMVAC NETHERLANDS B.V., a
besloten vennootschap met beperkte aansprakelijkheid, organized under the law of
the Netherlands ("AMVAC Netherlands"), AMVAC C.V., a commanditaire vennootschap,
organized under the law of the Netherlands (collectively, with AMVAC
Netherlands, the "Designated Borrowers"), AMERICAN VANGUARD CORPORATION, a
Delaware corporation ("American Vanguard"), GEMCHEM, INC., a California
corporation ("GemChem"), 2110 DAVIE CORPORATION, a California corporation ("2110
Davie"), AVD INTERNATIONAL LLC, a Delaware limited liability company
(collectively, with the Designated Borrowers, American Vanguard, GemChem and
2110 Davie, the "Guarantors"), the Lenders party hereto, and BANK OF THE WEST,
as Agent.

RECITALS

A.Pursuant to a Second Amended and Restated Credit Agreement dated as of June
17, 2013 (as amended by a First Amendment dated as of July 11, 2014, a Second
Amendment dated as of April 14, 2015, and a Third Amendment dated as of June 30,
2017 the "Credit Agreement") among the Company, the Guarantors, the Designated
Borrowers, the Lenders party thereto and the Agent, the Lenders extended and
agreed to extend credit to the Borrowers.  Capitalized terms used herein which
are not otherwise defined shall have the meanings given them in the Credit
Agreement.

B.The Company, the Guarantors and the Lenders have agreed to amend certain terms
of the Credit Agreement as further provided in this Amendment.

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1.Amendments.  On the Amendment Effective Date (as defined in Section 3 below),
immediately after giving effect to, and in reliance on the representations and
warranties of the Borrowers set forth herein:

(a)Permitted Acquisitions. Clause (h) of the definition of "Permitted
Acquisitions" in Section 1.01 of the Credit Agreement is amended and restated in
its entirety to read as follows:

(h)The Acquisition Consideration for such Acquisition and all other Acquisitions
made after the Closing Date is less than $225,000,000 in the aggregate; and

(b)Investments.  Section 8.05(f) of the Credit Agreement is amended and restated
in its entirety to read as follows:

(f)Investments made after the Closing Date in Foreign Wholly-Owned Subsidiaries
(including, without limitation, the Guaranty by the Affiliate Domestic
Guarantors of Loans made by the Lender to Designated Borrowers) in an aggregate
amount that does not exceed $200,000,000; and

(c)Compliance Certificate. The form of Compliance Certificate appearing as
Exhibit D to the Credit Agreement is amended and restated in its entirety to
read as set forth on Exhibit D to this Amendment.

 

1187805/LA

-1-

 

 

--------------------------------------------------------------------------------

 

(d)Administrative Changes.  Section 3.03 (Inability to Determine Rates) of the
Credit Agreement is amended and restated and new Sections 10.13 (Certain ERISA
Matters) and 11.24 are added immediately after Sections 9.12 and 11.23,
respectively, of the Credit Agreement, each to read as follows:

3.03Inability to Determine Rates.

(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof,(i) the Agent determines that (A) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (B) (1) adequate
and reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Alternate Base Rate Loan and (2) the circumstances
described in Section 3.03(c)(i) do not apply or (C) a fundamental change has
occurred in the foreign exchange or interbank markets with respect to such
Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause
(i),"Impacted Loans"), or (ii) the Agent or the Required Lenders determine that
for any reason Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Alternate Base
Rate, the utilization of the Eurocurrency Rate component in determining the
Alternate Base Rate shall be suspended, in each case until the Agent (or, in the
case of a determination by the Required Lenders described in clause (ii ) of
this Section 3.03(a) , until the Agent upon instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans in Dollars in the amount specified therein.

(b)Notwithstanding the foregoing, if the Agent has made the determination
described in clause (a)(i) of this Section 3.03, the Agent in consultation with
the Company, may establish an alternative interest rate for the Impacted Loans,
in which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the Agent or
the Required Lenders notify the Agent and the Borrowers that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (iii) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Agent and the Company
written notice thereof.

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.01(a) and (b) above, if the Agent
determines (which determination shall be conclusive and binding upon all parties
hereto absent manifest error), or the Company or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to the Borrowers) that
the Borrowers or Required Lenders (as applicable) have determined (which
determination likewise shall be conclusive and binding upon all parties hereto
absent manifest error) that:

 

1187805/LA

-2-

 

 

--------------------------------------------------------------------------------

 

(i)adequate and reasonable means do not exist for ascertaining LIBOR Rate for
any requested Interest Period, including, without limitation, because the LIBOR
quote on the applicable screen page or other commercially available source
providing such quotations designated by Agent (the "LIBOR Screen Rate") is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR Rate  or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in the applicable currency (such specific date, the "
Scheduled Unavailability Date "), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate,

(iv)then, reasonably promptly after such determination by the Agent or receipt
by the Agent of such notice, as applicable, the Agent and the Company may amend
this Agreement to replace LIBOR Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a "LIBOR Successor Rate"),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders do not accept such amendment. Such LIBOR Successor Rate shall be applied
in a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Agent, such LIBOR
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Agent.

(d)If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Company and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (ii) the Eurocurrency Rate component shall no
longer be utilized in determining the Alternate Base Rate. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans (subject to the foregoing clause (ii )) in the amount
specified therein.

(e)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(f)For purposes hereof, "LIBOR Successor Rate Conforming Changes" means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Agent in consultation
with the Company, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines is reasonably
necessary in connection with the administration of this Agreement).

 

1187805/LA

-3-

 

 

--------------------------------------------------------------------------------

 

10.13Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more employee benefit plans (as defined in
ERISA) that is subject to Title I of ERISA, plans as defined in and subject to
4975 of the Code or any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code the assets of any such employee benefit plan or plan (each a "Benefit
Plan") with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this Agreement,

(ii)the transaction exemption set forth in one or more prohibit transactions
class exemptions issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time (each a "PTE"), such as PTE 84–14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) clause (i) in the immediately preceding clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

1187805/LA

-4-

 

 

--------------------------------------------------------------------------------

 

11.24Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for swap or hedging
agreements or any other agreement or instrument that is a qualified financial
contract, as used in and interpreted in accordance with 12 U.S.C. 5390(c)(8)(D)
(a "QFC"; such support, "QFC Credit Support " and each such QFC a "Supported QFC
"), the parties acknowledge and agree with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the "U.S. Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of California and/or of the United States or any other state of the United
States) that in the event a Covered Entity that is party to a Supported QFC
(each, a "Covered Party") becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or an "affiliate' (as such term is defined under, and interpreted in
accordance with, 12 U.S.C. 184(k)) (a "BHC Act Affiliate") of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
default rights (as such term is used in, and interpreted in accordance with 12
C.R.F. Sections 252.81, 47.2 or 382.1, as applicable) under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  As used herein, "Covered Entity" means any of the
following:  (i) a "covered entity" as that term is defined in, and interpreted
in accordance with, 12 C.F.R. Section 252.82(b); (ii) a "covered bank" as that
term is defined in, and interpreted in accordance with, 12 C.F.R. Section
47.3(b); or (iii) a "covered FSI" as that term is defined in, and interprented
in accordance with, 12 C.F.R. Section 382.2(b).

2.Conditions Precedent to Effectiveness.  This Amendment shall be effective as
of the date (the "Amendment Effective Date") when the Agent determines that the
following conditions have been satisfied:

(a)Agent shall have received, by original or electronic transmission (promptly
followed by originals), Executed counterparts of this Amendment from each of the
Loan Parties and the Lenders.

(b)all acts and conditions required to be done and performed and to have
happened precedent to the execution, delivery and performance of this Amendment
and to constitute the same a legal, valid and binding obligation of the parties,
enforceable in accordance with its terms shall have been done and performed and
shall have happened in due and strict compliance with all applicable laws;

(c)all documentation shall be reasonably satisfactory in form and substance to
the Agent and its counsel;

(d)any fees and expenses of counsel required by the Agent to be paid on or
before the Amendment Effective Date shall have been paid,

(e)there shall not have occurred and be continuing a Default or Event of
Default; and

(f)to the extent that any Borrower qualifies as a "legal entity customer" under
31 C.R.F. Section 1010.230 (the "Beneficial Ownership Regulation"), the Borrower
shall have delivered to each Lender that so requests a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

 

1187805/LA

-5-

 

 

--------------------------------------------------------------------------------

 

3.Miscellaneous Provisions.  

(a)Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agent and each Lender that each of the representations and
warranties of the Company and each other Loan Party contained in Article VI of
the Credit Agreement and in any other Loan Document shall be true and correct in
all material respects on and as of the Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(b)Ratification.  The Credit Agreement and each of the other Loan Documents, as
amended hereby, is hereby ratified and remains in full force and effect.

(c)Confirmation. Each Loan Party hereby confirms and agrees that:

(i)at the time of the entering into the Security Documents governed by Dutch
law, it was their intention (and it is still their intention and agreement) that
any security right created under such Security Document was intended to secure
the obligations as amended, novated, supplemented, extended, restated (however
fundamentally and whether or not more onerously) or replaced and includes any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under that Loan Document or other agreement or
instrument of the Borrowers and the other obligors under the Loan Documents;

(ii)any security right created under the Security Documents governed by Dutch
law shall extend to, and shall secure, the liabilities and obligations of the
Loan Parties under the Credit Agreement as amended by and in accordance with the
terms of this Amendment; and

(iii)any amount owed by the Loan Parties under the Credit Agreement as amended
by and in accordance with the terms of this Amendment are part of the definition
of (a) "Secured Obligations" (as defined in the Security Documents governed by
Dutch law), (b) "Parallel Debt" (as defined in the Credit Agreement) and
(c) "Corresponding Obligations" (as defined in the Credit Agreement);

(d)Entire Agreement.  This Amendment embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof and thereof.

(e)Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
choice of law rules.  

(f)Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

[Remainder of page intentionally left blank.]

 

 

 

1187805/LA

-6-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.  

 

AMVAC CHEMICAL CORPORATION, as the Company

 

 

 

 

 

 

By:

 

/s/ Timothy J. Donnelly

Name:

 

Timothy J. Donnelly

Title:

 

CAO, General Counsel and Secretary

 

 

 

 

 

 

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-1-

 

 

--------------------------------------------------------------------------------

 

 

AMERICAN VANGUARD CORPORATION, as a Guarantor

 

 

 

 

 

 

By:

 

/s/ Timothy J. Donnelly

Name:

 

Timothy J. Donnelly

Title:

 

CAO, General Counsel and Secretary

 

 

 

 

 

 

GEMCHEM, INC., as a Guarantor

 

 

 

 

 

 

By:

 

/s/ Timothy J. Donnelly

Name:

 

Timothy J. Donnelly

Title:

 

CAO, General Counsel and Secretary

 

 

 

 

 

 

2110 DAVIE CORPORATION, as a Guarantor

 

 

 

 

 

 

By:

 

/s/ Timothy J. Donnelly

Name:

 

Timothy J. Donnelly

Title:

 

CAO, General Counsel and Secretary

 

 

 

 

 

 

AVD INTERNATIONAL LLC, as a Guarantor

 

 

 

 

 

 

By:

 

/s/ Timothy J. Donnelly

Name:

 

Timothy J. Donnelly

Title:

 

CAO, General Counsel and Secretary

 

 

 

 

 

 

AMVAC NETHERLANDS B.V., as a Designated Borrower

and as a Guarantor

 

 

 

 

 

/s/ Peter Eilers

Name:

 

Peter Eilers

Title:

 

Managing Director

 

AMVAC C.V., as a Designated Borrower and as a Guarantor

 

 

 

 

 

 

By:

 

AMVAC Chemical Corporation, General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Donnelly

 

 

Name:

Timothy J. Donnelly

 

 

Title:

CAO, General Counsel and Secretary

 

 

 

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-2-

 

 

--------------------------------------------------------------------------------

 

 

BANK OF THE WEST, as Agent

 

 

 

 

By:

 

/s/ Daryl R. Krause

Name:

 

Daryl R. Krause

Title:

 

Managing Director

 

 

 

 

 

 

BANK OF THE WEST, as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

 

/s/ Shikha Rehman

Name:

 

Shikha Rehman

Title:

 

Director

 

 

 

 




Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-3-

 

 

--------------------------------------------------------------------------------

 

 

BMO HARRIS FINANCING, INC., as Lender

 

 

 

 

 

 

By:

 

/s/ Andrew Gagle

Name:

 

Andrew Gagle

Title:

 

Director

 

 

 

 




Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-4-

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

 

By:

 

/s/ Mackenzie Collins

Name:

 

Mackenzie Collins

Title:

 

Vice President

 

 

 

 




Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-5-

 

 

--------------------------------------------------------------------------------

 

 

UMPQUA BANK, as Lender

 

 

 

 

 

 

By:

 

/s/ Stacy E. Pizzuti

Name:

 

Stacy E. Pizzuti

Title:

 

SVP

 

 

 

 




Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-6-

 

 

--------------------------------------------------------------------------------

 

 

AGSTAR FINANCIAL SERVICES, PCA, as Lender

 

 

 

 

 

 

By:

 

/s/ Graham J. Dee

Name:

 

Graham J. Dee

Title:

 

Director, Capital Markets

 

 

 

 

 

 

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-7-

 

 

--------------------------------------------------------------------------------

 

 

GREENSTONE FARM CREDIT SERVICES, ACA, as Lender

 

 

 

 

 

 

By:

 

/s/ Bradley K. Hibbert

Name:

 

Bradley K. Hibbert

Title:

 

VP of Capital Markets

 

 

 

 

 

 

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement

1187805/LA

-S-8-

 

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF AUTHORIZED OFFICER

The undersigned hereby certifies to the Agent that (1) each of the Loan Parties
has previously delivered to the Agent a true, correct and  complete copy of its
Organization Documents (collectively, the "Delivered Organization Documents"),
(2) since such delivery, there has been no change in the Delivered Organization
Documents except for those changes attached, and no such document has been
repealed, revoked, rescinded or amended in any respect, and each remains in full
force and effect, (3) each of the Loan Parties remains in good standing in the
jurisdiction of its organization, (4) the resolutions (the "Delivered
Resolutions") previously delivered to the Agent by the Loan Parties authorize
the execution, delivery and performance of the foregoing Amendment, (5) the
Delivered Resolutions authorize the Person(s) holding the office(s) indicated
above or, if none, the office(s) held by the Person(s) executing the foregoing
(the "Authorized Executing Office") to execute the foregoing on behalf of the
respective Loan Parties, (6) each Person executing the foregoing Amendment on
behalf of a Loan Party has been duly elected and now holds the Authorized
Executing Office set forth below his(her) name, and the signature set forth
above is his(her) true signature, (7) the undersigned is authorized to deliver
this Certificate on behalf of each of the Loan Parties, and (8) the Agent may
conclusively rely on this Certificate unless and until superseding documents
shall be delivered to the Agent.

 

 

 

 

 

 

 

Type/Print Name:

 

Tim J. Donnelly

 

 

 

 

 

 

 

 

 

Certificate of Authorized Officer

 

1187805/LA

-1-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _____________________________________

To:Bank of the West, as Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among AMVAC Chemical
Corporation, a California corporation (the "Company"), the Designated Borrowers
from time to time party thereto, the other Loan Parties and Lenders from time to
time party thereto, and Bank of the West, as Agent, L/C Issuer and Swing Line
Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to Agent on
the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of American Vanguard
ended, as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of American Vanguard and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of American
Vanguard and its Subsidiaries during the accounting period covered by such
financial statements.

3.A review of the activities of American Vanguard and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period each of the Borrowers
performed and observed all its Obligations under the Loan Documents, and

Form of Compliance Certificate

 

1187805/LA

-1-

 

 

--------------------------------------------------------------------------------

 

[select one:]

[to the best knowledge of the undersigned during such fiscal period each of the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.The representations and warranties of (i) the Loan Parties contained in
Article VI of the Agreement and (ii) each Loan Party contained in each other
Loan Documents or in any document furnished at any time under or in connection
with the Loan Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 6.01 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5.The financial covenant analyses and information set forth on Schedules 1 and 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________ ______, ______.

 

AMVAC CHEMICAL CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Form of Compliance Certificate

 

1187805/LA

-2-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

to the Compliance Certificate

[attach financial statements]

 

 

Schedule 1 to Form of Compliance Certificate

 

1187805/LA

-1-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

to the Compliance Certificate

For the Quarter/Year ended __________________________ ("Statement Date")

 

 

 

 

 

 

 

 

($ in 000's)

 

 

 

 

 

 

 

 

 

I.

 

Section 8.08(a) — Consolidated Funded Debt Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Funded Indebtedness

(incl.  Letters of Credit, Capitalized Leases, Amounts Outstanding Under Product
Acquisition Agreements, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Consolidated Funded Indebtedness:

$

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated EBITDA for the four fiscal quarters just ended:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Consolidated Net Income:

$

 

 

 

 

 

2.

 

Consolidated Interest Expense:

$

 

 

 

 

 

3.

 

Provision for taxes:

$

 

 

 

 

 

4.

 

Depreciation and amortization:

$

 

 

 

 

 

5.

 

Nonrecurring non-cash charges and up to $5,000,000 in related cash charges
subject to consent of Agent:

$

 

 

 

 

 

6.

 

Losses (gains) on the sale of fixed assets:

$

 

 

 

 

 

7.

 

Non-cash stock based compensation expenses:

$

 

 

 

 

 

8.

 

Extraordinary losses (gains):

$

 

 

 

 

 

9.

 

Losses (gains) from Dispositions of assets and discontinued operations outside
of the ordinary course of business:

$

 

 

 

 

 

10.

 

EBITDA subject to consent of Agent related to Acquisitions pursuant to Permitted
Acquisitions under the Credit Agreement

$

 

 

 

 

 

11.

 

Consolidated EBITDA

(Sum of 1+2+3+4+5+/-6+7+/-8+/-9+10):

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Consolidated Funded Debt Ratio (Ratio of 1.A.1 to 1.B.11):

 

 

 

Not to exceed   3.25 to 1.00 from March 31, 2016 and thereafter

 

Applicable Rate

Pricing Level

Consolidated Funded Debt Ratio

Unused fee

Eurocurrency Rate +

Alternate

Base Rate +

Standby Letter of Credit Fees            Daily One-Month LIBOR+*

I

>3.00:1.00

0.30%

2.25%

1.25%

II

<3.00:1.00 but
>2.25:1.00

0.25%

2.00%

1.00%

III

<2.25:1.00 but
>1.50:1.00

0.20%

1.75%

0.75%

IV

<1.50:1.00

0.15%

1.50%

0.50%

 

Applicable Rate based on the most recently submitted Compliance Certificate:

 

Level               

 

 

 

Applicable Rate based on current Compliance Certificate:

 

Level               

Schedule 2 to Form of Compliance Certificate

 

1187805/LA

-1-

 

 

--------------------------------------------------------------------------------

 

 

II.

 

Section 8.08(b) — Consolidated Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Adjusted Consolidated EBITDA:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Consolidated EBITDA (I.B.11 above):

$

 

 

 

 

 

2.

 

Maintenance Capital Expenditures up to 2% of book value:

$

 

 

 

 

 

3.

 

Adjusted Consolidated EBITDA (1 minus 2):

$

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

The sum of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Consolidated Interest Expense paid in cash:

$

 

 

 

 

 

2.

 

Principal payments paid or payable on Consolidated Funded Indebtedness (other
than Loans and L/C Obligations):

$

 

 

 

 

 

3.

 

Federal, state, local and foreign income taxes paid in cash:

$

 

 

 

 

 

4.

 

Distributions made:

$

 

 

 

 

 

5.

 

Total (sum of 1+2+3+4):

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Ratio of II.A.3 to II.B.5:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Not to be less than 1.25 to 1.00.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.

 

Section 8.09 — Capital Expenditures

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Capital Expenditures fiscal year to date:

$

 

 

 

 

 

 

 

 

 

 

Not to exceed $30,000,000 in any fiscal year plus not more than $10,000,000
carried over from the immediately preceding fiscal year.

 

 

 

 

 

 

 

 

 

 

 

B.

 

Carried Over Capital Expenditures from prior fiscal year:

$

 

 

 

 

 

 

 

 

 

 

IV.

 

Section 7.14 — Material Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

5% of consolidated net assets of American Vanguard:

$

 

 

 

 

 

 

 

 

 

 

B.

 

Consolidated net assets of Subsidiaries who were not Guarantors or Material
Subsidiaries as of the end of the immediately preceding fiscal quarter:

$

 

 

 

 

 

 

 

 

 

 

C.

 

If B is greater than A, identity of Subsidiary (Subsidiaries) whose net assets
increased (or which was acquired or created) and caused such excess:

 

 

 

 

 

 

 

 

 

 

 

D.

 

10% of consolidated gross revenues of American Vanguard for 4 fiscal quarters
most recently ended:

$

 

 

 

 

 

 

 

 

 

 

E.

 

Consolidated gross revenues of Subsidiaries who were not Guarantors for the 4
fiscal quarters most recently ended.

$

 

 

 

 

 

 

 

 

 

 

F.

 

If D is greater than E, identity of Subsidiary (Subsidiaries) whose gross
revenues increased (or which was acquired or created) and caused such excess.

 

 

 

 

 

 

 

 

 

 

 

G.

 

Subsidiary(ies) included in C and F  that are not Guarantors:

 

 

 

 

 

 

 

 

 

 

 

H.

 

Identity of any Subsidiary acquiring Equity Interests in Designated Borrower or
Material Subsidiary during most recent fiscal quarter:

 

 

 

Schedule 2 to Form of Compliance Certificate

 

1187805/LA

-2-

 

 

--------------------------------------------------------------------------------

 

Domestic Subsidiaries included in Line G are Material Domestic
Subsidiaries.  Material Domestic Subsidiaries and Domestic Subsidiaries holding
Equity Interests in Material Subsidiaries (Line H) are required to be Affiliate
Domestic Guarantors.

Foreign Subsidiaries included in Line G are Material Foreign
Subsidiaries.  Material Foreign Subsidiaries and Foreign Subsidiaries holding
Equity Interests in Material Subsidiaries (Line H) are required to be Affiliate
Foreign Guarantors.

 

V.

 

Section 8.05 — Investments

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Acquisition Consideration for Acquisitions made after the Closing Date

$

 

 

 

 

 

 

 

 

Aggregate Acquisition Consideration for all Acquisitions made after the Closing
Date not to exceed $225,000,000.

 

 

 

B.

 

Consolidated outstanding investments of American Vanguard in Foreign
Wholly-Owned Subsidiaries

$

 

 

 

 

 

 

 

 

 

 

Such Investments made after the Closing Date not to exceed $200,000,000.

 

 

 

C.

 

Consolidated outstanding Investments of American Vanguard in Joint Ventures and
other Investments

 

 

 

 

 

 

 

 

 

$

 

Such Investments made after the Closing Date not to exceed $30 Million

 

 

 

 

 

 

 

 

 

VI.

 

Section 8.16 - Distributions

 

 

 

 

 

 

 

 

 

 

 

A.

 

Consolidated Net Income for 4 quarters ending with quarter prior to current
quarter

$

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Dividends declared in current quarter for payment in subsequent quarter

$

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Cash dividends paid in current fiscal quarter and in two prior fiscal quarters

$

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

Sum of VI.B. plus VI.C (not to exceed VI.A)

$

 

 

Cash dividends declared in any fiscal quarter and paid in subsequent fiscal
quarter not to exceed, when aggregated with cash dividends paid or payable
during the fiscal quarter in which such cash dividend is declared and cash
dividends paid during the two fiscal quarters prior to the quarter in which such
declaration is paid, Consolidated Net Income for the four fiscal quarters ending
prior to the fiscal quarter in which such cash dividends are declared.

Schedule 2 to Form of Compliance Certificate

 

1187805/LA

-3-

 

 